COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      In re Gregory T. Josefsberg

Appellate case number:    01-22-00604-CV

Trial court case number: 2018-87179

Trial court:              165th District Court of Harris County

        Relator Gregory T. Josefsberg filed a petition for writ of mandamus and a corresponding
motion for temporary relief to stay the trial court’s order signed on August 12, 2022, compelling
him to respond to a deposition on written questions pursuant to Texas Rule of Civil Procedure
202. We grant the motion for temporary relief and stay the underlying proceedings in Cause
No. 2018-87179, In re Rachel Ann Roberts, in the 165th District Court of Harris County, Texas.
This order will remain in effect until Relator’s petition for writ of mandamus is finally decided or
until further order from this Court.
        The Court requests a response to the petition for writ of mandamus from Real Party in
Interest Rachel Ann Roberts. The response is due September 2, 2022.
       It is so ORDERED.

Judge’s signature: /s/ Veronica Rivas-Molloy
                   Acting individually


Date: August 22, 2022